        Case 1:20-cv-03388-EGS Document 25 Filed 02/24/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

    MICHIGAN WELFARE RIGHTS                    )
    ORGANIZATION, NAACP,                       )
    MAUREEN TAYLOR, NICOLE L.                  )
    HILL, and TEASHA K. JONES,                 )
                                               )
                        Plaintiffs,            )
                                               )
       v.                                      )   Civil Case No. 1:20-cv-03388-EGS
                                               )
    DONALD J. TRUMP;                           )
    DONALD J. TRUMP FOR                        )
    PRESIDENT, INC.; and                       )
    REPUBLICAN NATIONAL                        )
    COMMITTEE,                                 )
                                               )
                        Defendants.            )
                                               )

  MOTION TO DISMISS ON BEHALF OF DEFENDANTS DONALD J. TRUMP
            AND DONALD J. TRUMP FOR PRESIDENT, INC.

      Pursuant to Federal Rules of Civil Procedure 12(b)(1), (2), and (6), Defendants

Donald J. Trump and Donald J. Trump for President, Inc., hereby move to dismiss

Plaintiffs’ amended complaint which invokes 52 U.S.C. §10307(b) (“Section 11(b)”) of

the Voting Rights Act and 42 U.S.C. §1985(3). Plaintiffs seek monetary damages as

well as declaratory and injunctive relief for which they have failed to state a claim

under any constitutionally sound interpretation of the law. Plaintiffs provide no legal

authority to support their broad-sweeping and constitutionally infirm interpretation

of these important civil rights statutes. Moreover, Plaintiffs cannot establish that this

Court is authorized to exercise jurisdiction over Defendants. Defendants are not

subject to general jurisdiction in the District of Columbia. Any effort to subject




                                           1
        Case 1:20-cv-03388-EGS Document 25 Filed 02/24/21 Page 2 of 3




Defendants to this Court’s specific jurisdiction based on their constitutionally

protected activities cannot comport with the limits imposed on the District of

Columbia by federal due process. Finally, to the extent that Plaintiffs seek

declaratory and injunctive relief on behalf of voters “in any other state,” Plaintiffs

requested injunction is overbroad as Plaintiffs do not have standing to obtain relief

on behalf of voters in other states.

      For these reasons and for the reasons more fully laid out in the attached

memorandum in support of this motion, this Court should dismiss Plaintiffs’

Amended Complaint.



Dated: February 24, 2021                      Respectfully submitted,

                                              /s/ Jesse R. Binnall
                                              Jesse R. Binnall (VSB # 79292)
                                              Harvey & Binnall, PLLC
                                              717 King Street, Suite 300
                                              Alexandria, VA 22314
                                              Tel: (703) 888-1943
                                              Fax: (703) 888-1930
                                              jesse.r.binnall@harveybinnall.com

                                              Attorney for Donald J. Trump and
                                              Donald J. Trump for President, Inc.




                                          2
        Case 1:20-cv-03388-EGS Document 25 Filed 02/24/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I certify that on February 24, 2021, I electronically filed the foregoing Motion

to Dismiss with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel and parties of record.


Dated: February 24, 2021                        /s/ Jesse R. Binnall
                                                Jesse R. Binnall

                                                Attorney for Donald J. Trump and
                                                Donald J. Trump for President, Inc.




                                            3
